Citation Nr: 0504504	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April, 
1968.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  A rating action in June 1981 denied the veteran service 
connection for PTSD; he was notified of that decision and did 
not file an appeal.  

3.  The evidence submitted since that rating action is new 
and material and is a basis to reopen the claim.  

4.  The veteran is not shown to have PTSD as a result of 
military service.  


CONCLUSIONS OF LAW

1. The June 1981 rating decisions is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).  

2.  New and material evidence has been received since the 
July 1981 rating decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  

3. PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The veteran filed his claim to reopen the issue of 
entitlement to service connection for PTSD in August 2002.  
In September 2002, the veteran, by letter, was informed of 
the requirements of VCAA as they applied to both himself and 
to VA.  In addition, the letter explained to him what new and 
material evidence would be needed to reopen the claim, 
including the evidence VA would obtain, and the evidence he 
should submit.  A statement of the case in September 2003 
provided the veteran with notice of the law and regulations 
addressing VCAA.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2004).  Those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
RO received the veteran's claim in August 2002, the amended 
regulations are for application.  

New and Material Evidence to Reopen

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran submitted his original claim for service 
connection for PTSD in March 1981.  The RO denied that claim 
in a rating decision dated in June 1981.  He did not initiate 
an appeal of that rating action. Therefore, the RO's decision 
of June 1981 is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  38 
C.F.R. § 3.156(a) (2004).  

The RO denied service connection in the June 1981 rating 
decision because there was no evidence of a diagnosis of 
PTSD, and no evidence of a verified stressor, respectively.  
Evidence of record at that time consisted of service medical 
records, private medical statements noting treatment for 
depression, and statements from the veteran and his mother.  

The Board finds that evidence received since the June 1981 
rating decision is new and material within the meaning of 38 
C.F.R. § 3.156(a).  Specifically, the RO received the 
veteran's service personnel records in 2002, undated stressor 
information from the veteran, a second letter regarding 
stressors received in April 2003, as well as the discharge 
summary from a June 2002 VA psychiatric hospitalization and 
the report of a November 2002 VA fee-basis psychiatric 
examination.  The medical records indicate that the veteran 
suffers from PTSD.  Because this evidence is new and 
material, the claim is reopened. 38 U.S.C.A. § 5108.  

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for PTSD.  Therefore, it must adjudicate 
the appeal based on all the evidence of record.  The Board 
finds that, as the RO has already adjudicated, and denied, 
the claim on the merits, there is no prejudice to the veteran 
in proceeding to consider the merits of the appeal at the 
Board level.  Bernard, 4 Vet. App. at 392-94.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

38 C.F.R. § 3.304(f) reads, in pertinent part, as follows: 
Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records are silent for any 
evidence of psychiatric pathology.  Furthermore, they do not 
reflect any treatment for injuries received during combat.  
His service personnel records confirm that the veteran served 
in the Republic of Vietnam from May 1967 to April 1968, and 
that his military occupational specialty was "heavy truck 
driver".  However, those same records do not show the 
receipt of any awards or medals associated with combat 
exposure.  

The veteran's undated stressor information indicated that he 
served with Company D, 2nd Battalion, 8th Infantry, 4th 
Infantry Division.  The stressor he provided was that all 
members of Companies A, B, or C were all "wiped out" from 
April 1967 to April 1968, but he could not recall any names.  
In the stressor letter received in April 2003, the veteran 
recalled carrying a stretcher containing a soldier who had a 
bullet hole in his hand.  He remembered being sent out to 
retrieve the bodies of an airborne unit.  He recalled being 
under fire and getting a piece of shrapnel in his back, and 
being sewn up at a medic unit.  

As stated earlier, service medical records reflect no 
treatment for a shell fragment wound.  An early private 
medical statement noted treatment for depression, and also 
reveal that the veteran was the father of two severely 
mentally and physically impaired children.  

VA hospitalization in June 2002 concluded with the diagnoses 
of dysthymia and PTSD.  The veteran stated that he had been 
depressed for 20 years.  The Axis IV diagnosis was chronic 
and enduring circumstances related to care-taking a disabled 
grown daughter.  The veteran agreed that his children's 
illnesses could be the source of some of his depression.  In 
August 2002, he was again admitted to a VA Medical Center 
after he attempted suicide with an overdose of medication.  
He was unable to state the stressor that provoked this 
action.  He was found to be suffering from depression.  

An undated statement from the veteran's wife, received in 
September 2002, described the veteran's emotional problems 
over their 33-year marriage.  

A VA psychiatric examination (fee-basis) was performed in 
November 2002.  The veteran gave a history of his family 
problems, and provided a detailed history of his time in 
service.  He stated that his main stressor was helping to 
unload 75 to 80 decaying bodies of American soldiers from a 
helicopter.  He had little direct contact with the enemy, but 
recalled mortar fire.  Following the examination, the 
diagnoses were PTSD and dysthymia.  

Analysis

After reviewing the entire record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  While 
acknowledging that the veteran has been diagnosed with PTSD, 
as reflected in the reports of VA records, there has been no 
indication that any diagnosis of PTSD is related to a 
specific confirmed stressor.  In other words, there has been 
no credible evidence presented demonstrating that any alleged 
stressor linked to a diagnosis of PTSD occurred.  

In this regard, it is noted that the veteran has alleged 
stressors to include three Companies being "wiped out" in 
the year he was stationed in Vietnam.  He was unable to 
recall even one name.  He remembered helping to load 75 to 80 
bodies on a helicopter, but was unable to provide more 
specific detail.  The vagueness of his statements prevents VA 
from being able to undertake meaningful development.  The 
Board notes that that there is no indication in the veteran's 
personnel records or otherwise that he engaged in combat 
while serving in Vietnam, and as such, his statements 
suggesting this to be the case may not establish the 
occurrence of his claimed stressors.  See 38 C.F.R. 
§ 3.304(f) (2004).  

The bottom line is that there is no credible evidence 
indicating that any inservice stressor resulting in a 
diagnosis of PTSD occurred.  In other words, whether the 
veteran suffers from PTSD is not the crux of this matter.  
The crux of this matter is that the diagnosis has not been 
related to a confirmed stressor.  The preponderance of the 
evidence is against the claim for service connection for PTSD 
and, as such, the benefit-of-the-doubt doctrine does not 
apply.  Accordingly, service connection for PTSD must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


